Citation Nr: 0603572	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1972 to 
June 1974.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an October 2001 rating decision.  
The veteran filed a notice of disagreement (NOD) in December 
2001, and the RO issued a statement of the case (SOC) in 
November 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2003.

The veteran failed to appear at a videoconference hearing 
before a Veterans Law Judge that was scheduled for December 
21, 2005.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

REMAND

Initially, the Board points out that, in correspondence 
received in December 2001, within the one-year period 
following the November 2001 notification, the veteran 
submitted VA Form 21-4138 and stated that he was responding 
to the RO's rating decision of November 27, 2001, which 
denied him service-connected disability and to find attached 
a letter from his private physician.  Although this statement 
does not specifically articulate the desire for an appeal, it 
is apparent that the veteran disagreed with the denial of 
service connection for PTSD.  Inasmuch as this correspondence 
may be reasonably construed as a notice of disagreement and 
was received within the one-year period following 
notification of the October 2001 decision, the Board 
concludes that the veteran filed a timely notice of 
disagreement with the October 2001 rating decision.  See 38 
C.F.R. § 20.201 (2005).  Thus, the October 2001 denial never 
became final, and the claim for service connection for PTSD 
remains pending.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors; rather, credible 
supporting evidence is needed.  38 C.F.R. § 3.304(f).

In this case, the post service medical evidence includes a 
clinical diagnosis of PTSD.  The veteran has alleged, as the 
in-service stressor underlying his PTSD, personal assaults by 
other service members while onboard the USS Newport 1179.  
A January 23, 1974, service medical record reflects that the 
veteran was seen at the NIMITZ Precommissioning Unit sick bay 
at the request of the Medical Department representative on 
the USS Newport.  The veteran was referred because he had 
complained of being nervous for the past six months, and 
because of complaints of harassment by ship mates who used 
derogatory nicknames and ethnic slurs when referring to him 
in public and private on his ship.  The veteran stated that 
he had been the target of harassment of a physical nature 
manifested by both personal physical attack by an intoxicated 
shipmate and by destruction of personal property in his 
custody (his mattress and bunk).  

In particular, many statements submitted by the veteran 
reflect the veteran's contentions that after saving a fellow 
service member from a fire aboard the USS Newport, he started 
to have problems aboard ship to include being called "gay" 
and being hit in the face with a six-pack that resulted in a 
fractured nose.  An October 1973 service medical record 
reflects x-ray findings of a non displaced fracture of the 
nasal bone.  The veteran also reported that he was approached 
by other service members who wanted him to engage in sex.  
The veteran stated that, when he refused, the service members 
held him and forced him to swallow lighter fluid.  However, 
VA medical records reflect that the veteran contended that he 
swallowed the lighter fluid as a suicide attempt.  The 
veteran also stated that during confinement in the brig in 
1974 he was physically and sexually assaulted.  A June 1974 
service medical record reflects that the veteran was treated 
for ingestion of lighter fluid as a result of attempting a 
fire blowing trick.  

During the course of the appeal, the Department promulgated, 
via regulation, administrative directives as to the type of 
evidence needed to corroborate an alleged personal assault in 
service.  Effective March 7, 2002, 38 C.F.R. § 3.304(f)(3) 
provides that, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3) (2005).

Likewise, evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: A request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Considering the record in light of the above-noted criteria, 
the Board finds that further development on the question of 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred is warranted.

Service department records include the veteran July 1973 to 
September 1973 performance report on board the USS Newport 
reflecting the veteran showed excellent potential, he was 
eager to learn and required minimum supervision.  The report 
indicated that he willing followed commands and regulations.  
It was also noted that the veteran should be a positive asset 
to the USS Newport in the future. 

Shortly thereafter, service department records reflect 
several military offenses including: (1) violation of Article 
90 on November 28, 1973, for willfully disobeying a lawful 
command from a superior commissioned officer; (2) violation 
of Article 86 for unauthorized absences from March 18, 1974 
to March 25, 1974 resulting in the veteran being restricted 
to ship for 20 days; (3) violation of Article 86 for 
unauthorized absences from March 29, 1974, to April 22, 1974, 
and violation of Article 134 for breaking restrictions, 
resulting in restriction to ship for 45 days; and (4) 
violation of Article 91 on May 30, 1974, for disobedience of 
a lawful order, resulting in confinement on bread and water 
for 3 days.  The veteran was administratively discharged from 
service in June 1974.  

On these facts, the Board finds that an opinion from a VA 
psychiatrist, as to whether the evidence of record tends to 
suggest that the veteran's claimed in-service stressor(s) 
involving personal assault-specifically, the physical 
assaults and mental abuse reported by the veteran-actually 
occurred, and if so, whether such stressor(s) has caused the 
veteran's PTSD, would be helpful in adjudicating the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3).  The RO should arrange 
for the veteran to undergo examination only if one is needed 
to resolve the questions posed.

Prior to obtaining the psychiatrist's opinion, the RO should 
obtain all outstanding medical records.  In this regard, the 
record reflects that the veteran currently receives treatment 
at the Northport VA Medical Center (VAMC) in New York; 
however, no treatment records from that facility dated after 
December 2003 are of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facility, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2005), as regards obtaining records from Federal facilities.

The record also indicates that the veteran receives Social 
Security Administration (SSA) disability benefits.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412  (1991); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  Hence, when the VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before  proceeding with the appeal.  See 
Murincsak; also, Lind v.  Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds  that the RO should obtain and 
associate with the claims file  a copy of the SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying  that determination, 
following the current procedures  prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2005).

The actions identified above are consistent with the duties 
imposed by the the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  However, identification of specific 
action requested on remand does not relieve the RO of the  
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any  
other development and/or notification action deemed warranted  
by the VCAA prior to adjudicating the claim on appeal. 

As a final point, the Board notes that, while the matter is 
in remand status, the RO should clarify the veteran's 
intentions as to representation.  

A specific claim may be prosecuted at any one time by only 
one recognized organization or attorney designated by the 
veteran.  38 C.F.R. § 20.601 (2005).   To Designate a 
recognized organization as his or her representative, an 
appellant must execute a VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative."  
A properly filed designation made prior to appeal will 
continue to be honored, unless it has been revoked by 
appellant or unless the representative has properly 
withdrawn.  38 C.F.R. § 20.602 (2005).  

In this case, there is a VA Form 21-22 in the claims file 
dated June 18, 2002, and it appoints the New York State 
Department of Veterans Affairs (NYSDVA) to be the veteran's 
service representative.  There is nothing in the file that 
revokes that appointment or shows that the NYSDVA has 
properly withdrawn.  However, correspondence from the 
Disabled American Veterans (DAV) was received in July 2005 
requesting that that organization be kept apprised of all 
actions taken regarding the matter on appeal.  As there is no 
writing revoking the authority of the NYSDVA to act as the 
veteran's sole representative before VA, and no writing 
appointing DAV to represent the veteran, the Board cannot 
recognize any agency other than the NYSDVA as the veteran's 
representative at this point.  See 38 C.F.R. § 20.607 (2005) 
(revocation of a representative's authority to act must be in 
writing).  The RO should thus clarify the veteran's 
intentions as to representation.  

For all the foregoing reasons,  this matter is hereby 
REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal.  
Appropriate documentation concerning such 
respresentation should be associated with 
the claims file.

2.  The RO should request from the 
Northport VAMC all outstanding records of 
evaluation and/or treatment for PTSD, 
from December 2003 to the present, 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses should be associated 
with the claims file.

3.  The RO should request that SSA 
furnish a copy of its decision awarding 
the veteran disability benefits, as well 
as copies of all medical records 
underlying that  determination.  In 
requesting these records, the RO should 
follow the current  procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.
   
4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

5.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should forward the veteran's entire 
claims file (to include a complete copy 
of this REMAND) to a VA psychiatrist for 
review and an opinion as to whether the 
record, in its entirety, establishes that 
the claimed in-service personal assaults 
of the veteran occurred.  The report 
should include discussion of the 
veteran's documented medical history and 
assertions.  In rendering the requested 
opinion, the physician should address 
whether the record establishes behavior 
changes in the veteran after the alleged 
assault(s) (which may constitute credible 
evidence of the occurrence of the claimed 
stressor).  

If the examiner determines that the 
evidence establishes in-service personal 
assault, to particularly include the 
physical assaults and mental abuse, the 
psychiatrist should indicate whether a 
diagnosis of PTSD, on the basis of such 
assault(s), is deemed appropriate; and, 
if so, he/she should explain how the 
diagnostic criteria of PTSD are otherwise 
met.

The psychiatrist should set forth the 
complete rationale for the conclusions 
reachedin a printed (typewritten) report.

The RO should arrange for the veteran to 
undergo psychiatric examination, by a 
physician, only if such an examination is 
needed to answer the questions posed 
above.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of  the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

